Citation Nr: 1735067	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  07-22 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a skin disorder (variously claimed as skin ulcer, skin rash, and chloracne).

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966.  He has confirmed service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1. The Veteran has confirmed service in the Republic of Vietnam; he is presumed to have been exposed to various herbicides during active service.

2. The Veteran has a present skin disorder which is diagnosed by his private physician as rashes, ulcers and a chloracne tumor mass.  

3. It is at least as likely as not that the Veteran's bilateral upper extremity peripheral neuropathy is related to herbicide exposure, or in the alternative, is secondary to his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1. The criteria for service connection of a skin disorder, to include chloracne, have been met. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).  

2. The criteria for service connection of bilateral upper extremity peripheral neuropathy have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, given the positive outcome of the below decision, any failure on the part of VA in its duty to notify or assist the Veteran would constitute harmless error.  

Service Connection

The Veteran has a present diagnosis of a skin disorder described variously as rashes, ulcers, and a chloracne tumor mass.  He also as a diagnosis of bilateral upper extremity peripheral neuropathy.  He asserts that he is entitled to service connection for both.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).

Further, if a veteran was exposed to a herbicide agent during active military, naval, or air service in Vietnam, then certain diseases, such as chloracne or other acneform disease consistent with chloracne, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2016).

The Board finds that service connection should be granted for both disorders.

At the outset, although multiple VA skin examinations have determined that the Veteran's skin disability is not related to active service, the Board notes that a July 2013 letter from his private treating physician not only opines in favor of an etiological link between his skin disability and in-service herbicide exposure, the physician describes the Veteran's skin disability as "skin rashes, and ulcers, chloracne tumor mass."  The private physician also describes the Veteran's skin disability as having a long medical history, a fact which is confirmed by medical records dating as early as 1980.  

In this instance, the Board observes that chloracne is a very specific diagnosis which for which presumptive service connection must be granted under VA regulations.  It is undisputed that the Veteran served in the Republic of Vietnam, and therefore he is presumed to have been exposed to various herbicides during active service.  Because he was subsequently diagnosed with a skin condition that is either chloracne or some other acneform disease consistent with chloracne, the Board must grant presumptive service connection, regardless of any negative etiology opinions.   As such, service connection for a skin disability, to include a chloracne tumor mass is granted.  

Regarding the claim for bilateral upper extremity peripheral neuropathy, the Board sought a VA specialist's medical opinion because the various medical opinions provided by VA to date had been inadequate.  In July 2017, a VA endocrinologist stated that it was as likely as not that toxic herbicide exposure is a contributor to the Veteran's neuropathy symptoms, because such exposure is a risk factor for development of diabetes.  Likewise, the Veteran's neuropathy is also as likely as not related to his service-connected diabetes mellitus.  Specifically, diabetes mellitus is known to be associated with symmetrical peripheral neuropathy, which is consistent with the Veteran's presentation of upper extremity tingling and numbness in a glove-like distribution.  Although other etiologies, including [herbicide] exposure may contribute to his upper extremity neuropathy, diabetes mellitus is just as likely as not a contributor.  

In light of this opinion, the Board finds that service connection should also be granted for bilateral upper extremity peripheral neuropathy, as secondary to in-service herbicide exposure, or in the alternative, as secondary to his already service-connected diabetes mellitus.  


ORDER

Service connection for a skin disability, to include skin rashes, ulcers, and a related chloracne tumor mass, is granted.

Service connection for bilateral upper extremity peripheral neuropathy is granted.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


